Citation Nr: 1607486	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a substantive received on June 8, 2007, was timely filed. 

2.  Entitlement to a rating in excess of 10 percent for right (dominant) trapezius myositis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to June 2003 and from December 2003 to February 2005.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from November 2005 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In October 2014, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration.  
 
This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an increased rating for right trapezius myositis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran indicated in a November 2008 statement that he wanted to withdraw the appeal for the issue of whether a substantive appeal received on June 8, 2007, was timely filed. 



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of whether a substantive appeal was received on June 8, 2007, was timely filed have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. 
§ 20.204.

In a November 2008 statement, the Veteran indicated that he wanted to withdraw the appeal for the issue of whether a substantive appeal received on June 8, 2007, was timely filed.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for the issue of whether a substantive appeal received on June 8, 2007, was timely filed is dismissed.


REMAND

As noted above, the Board remanded the issue of entitlement to an increased rating for right trapezius myositis in October 2014 to afford the Veteran an examination to determine the current severity of the disability.  In so doing, the Board instructed the examiner to provide range of motion findings and to report any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  

The Veteran was subsequently afforded a VA examination in September 2015, but the report does not indicate that any range of motion testing was conducted.  Therefore, on remand, the Veteran must be afforded another examination, to include range of motion testing.  

Moreover, the AOJ issued a supplemental statement of the case (SSOC) in November 2015 and sent a copy to the Veteran at an address at Calle Orquidea.  That mail was returned as undeliverable by the postal service.  The Board observes that other notifications have been sent to the Veteran at a PO Box, which have not been returned, and this is the address listed as the Veteran's contact information.  Therefore, the Board finds that the AOJ should send the Veteran another copy of the November 2015 SSOC at the PO Box listed on file.   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a copy of the November 2015 SSOC at the address currently on file (PO Box).  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right trapezius myositis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right (dominant) trapezius myositis.    Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


